Case 2:17-cv-04239-PA-SK Document 154 Filed 10/27/20 Page 1 of 1 Page ID #:18569


  1                                                                                         JS-6
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11   TRINA RAY, et al.,                            Case No. CV 17-04239 PA (SKx)
 12                Plaintiffs,                      JUDGMENT
 13         v.
 14   CALIFORNIA DEPARTMENT OF
      SOCIAL SERVICES, et al.,
 15
                   Defendants
 16
 17
 18         Pursuant to the Court’s October 27, 2020, order granting summary judgment in favor

 19   of defendant the County of Los Angeles (the “County”) and against plaintiffs Trina Ray and

 20   Sasha Walker (“Plaintiffs”), it is ORDERED, ADJUDGED, and DECREED that:

 21         1.     The County shall have judgment in its favor against Plaintiffs; and

 22         2.     The County is entitled to its costs of suit pursuant to Local Rule 54.

 23         IT IS SO ORDERED.

 24
 25   DATED: October 27, 2020                           _________________________________
                                                                   Percy Anderson
 26                                                       UNITED STATES DISTRICT JUDGE
 27
 28
